
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Yoder (for
			 himself, Mr. McHenry,
			 Mr. Quayle,
			 Mr. Huelskamp,
			 Mr. Fleming,
			 Mr. Southerland,
			 Mr. Price of Georgia,
			 Mr. Rokita,
			 Mr. Pompeo, and
			 Mr. Labrador) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Office of Management and Budget should direct all
		  Federal agencies to postpone for one year the implementation of major
		  rules.
	
	
		Whereas job creation continues to be a top priority for
			 Congress and the American people;
		Whereas the economic recovery is, according to the
			 President and other executive branch officials, fragile and
			 uncertain;
		Whereas estimates put the cost of overbearing and onerous
			 Federal regulations at over $1 trillion per year;
		Whereas, in a time of record deficits and debt, the
			 Government’s responsibility is to alleviate these fiscal pressures on American
			 families, not to exacerbate them; and
		Whereas Congress and the Administration need to redouble
			 their efforts to create simple, effective regulation with specific intent: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Office of Management and Budget should direct all
			 Federal agencies to postpone for one year the implementation of major rules
			 that restrict economic growth, except for those rules that provide for
			 emergency services or the defense of the Nation.
		
